DETAILED ACTION

This office action is a response to the application filed on 09/06/2019. Acknowledgment is made of applicant's claim for foreign priority based on an application JP2018-172320 filed on 09/14/2018. Claims 1-10 are pending and ready for examination.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation – 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim 1:
-a communication control means that, when transferring data…
Claim 2:
-wherein said communication control means selects…
Claim 3:
-wherein said return node is provided with return means that transfers…
Claim 4:
-wherein, when said communication control means selects…
Claim 5:
-wherein said communication means and said return means are…
Claim 6:
-wherein said communication control means selects…
Claim 7:
-and said communication control means stores…
Claim 8:
-and said communication control means, on the basis of the state of communication…

Are being treated in accordance with 35 U.S.C. 112(f) because they use a generic placeholder “means” coupled with functional language “selecting, transferring, controlling, storing, etc.” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitations invoke 35 U.S.C. 112(f), claims 1-8 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: Figures 4, 5, 7, 8, 9, 11; Specification paragraphs 0018-0030, 

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f), applicant may amend the claims so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Drawings

Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. Figures 1-3 disclose examples of a parallel computer system as mentioned in the Background Art section. See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claim recites, inter alia, “A non-temporary computer-readable medium…”  It is noted that the term “non-temporary” is not commonly used in the art to describe a computer-readable medium. After close inspection, Examiner respectfully notes that the disclosure, as a whole, does not provide a specific definition of this term. The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. As a result, the claims pertains to non-statutory subject matter and must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.
However, the Examiner respectfully submits a claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation "…a communication management table that manages the states of communication between…" in 3-4; and “…a link management table that manages the states of use of all links….  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 is also rejected because it is depended upon the rejected base claims as set forth above. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Archer et al. (US 2008/0186853, hereinafter Archer) in view of Matsuyama et al. (US 2017/0242766, hereinafter Matsuyama).

Regarding claim 1, Archer discloses a parallel computer system comprising [Archer discloses operation on a parallel computing system (Archer Figures 1, 2) that includes inter-nodal communications network of node to node links (Archer abstract)]: a direct link that forms a direct connection between a sending node and a receiving node [Archer discloses a pattern of nodes and inter-nodal communications paths such that for any given node, it is possible to determine neighbors of that node. A neighbor of a given node is linked to the node by a direct inter-nodal data connection path (Archer paragraph 0049)]; a one-hop link that forms a connection between said sending node and said receiving node via a return node other than said sending node and said receiving node [As shown in Archer Figure 2, compute nodes are arranged in a three-dimensional lattice such that it is possible to have a connection between any given node and last node using direct links as well as a wraparound link between a first and last node (Archer paragraphs 0049 and 0050). Although the example in Figure 2 shows a 4x4x4 configuration, it is possible to have a configuration with more or fewer dimensions (Archer paragraph 0049); which suggests that a configuration is possible with one hop link between a first and last node, and a return node other than sending and receiving node]; and
A communication control means that, when transferring data from said sending node to said receiving node, selects a link that connects said sending node and said receiving node from among a link that uses only said direct link, a link that uses only said one-hop link, and a link that forms a connection combines and uses said direct link and said one-hop link [Archer discloses that the aggregation of node to node communication links – referred to as the torus network – allow each node to communicate with another node using node to node data exchange (i.e. using direct link) (Archer paragraphs 0051 and 0052). Archer Figure 6 further discloses an example where a node 601 intends to send a large volume of data to another node using a default or direct path along x-axis. In order to utilize other underutilized links, 
Although Archer discloses regarding sending data to another node using direct links and a link that forms a connection combines and uses direct and one-hop link (see above); Archer does not expressly disclose the feature of selecting a link that connects said sending node and said receiving node from among a link that uses only said direct link, a link that uses only said one-hop link, and a link that forms a connection combines and uses said direct and said one-hop link.  
However, in the same or similar field of invention, Matsuyama discloses a parallel processing apparatus (Matsuyama Figures 1 and 2). In an operating example of a node, a check packet may be sent to other nodes with different routes (see Matsuyama Figure 11). A distance between nodes is calculated based on adjacency (Matsuyama Figure 12, pargraphs0104-0105), and a check packet is sent back to the node based on evaluation (Matsuyama Figure 14, paragraph 0115). Based on the evaluation, a route is selected (Matsuyama paragraph 0116). Thus, Matsuyama discloses the feature of selecting a link that connects sending and receiving nodes using various links such as direct link, one-hop link, and a combination of links.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Archer and Matsuyama to have the features of selecting a link that connects said sending node and said receiving node from among a link that uses only said direct link, a link that uses only said one-hop link, and a link that forms a connection combines and uses said direct and said one-hop link. The suggestion/motivation would have been to determine a transmission route based on communication performance of adjacent nodes (Matsuyama paragraph 0005). 

Regarding claim 2, Archer and Matsuyama disclose the parallel computer system as set forth in claim 1. Archer and Matsuyama further disclose wherein said communication control means selects all nodes other than said sending node and said receiving node connected by said direct link as said return nodes [As shown in Archer Figure 2, compute nodes are arranged in a three-dimensional lattice such that 

Regarding claim 3, Archer and Matsuyama disclose the parallel computer system as set forth in claim 1. Archer and Matsuyama further disclose wherein said return node is provided with return means that transfers to said receiving node data that were transmitted from said sending node [As mentioned above, Archer Figure 6 also shows an example of connection between two nodes which may include at least one other node (i.e. return node). The data is routed from one node to another via return node which receives data from the sending node and transfers it to next node (Archer Figure 6, paragraphs 0080, 0081)]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 4, Archer and Matsuyama disclose the parallel computer system as set forth in claim 3. Archer and Matsuyama further disclose regarding a control means that executes a parallel computation program; wherein, when said communication control means selects said one-hop link as the link that connects said sending node and said receiving node, said return means transfers to said receiving node data that were transmitted from said sending node without passing by way of said control means [Archer Figure 5 discloses a monitoring and control function 512 which controls various other functions on the node as well as control interface 508. The monitoring and control function may also access certain registers, processors, and locations in nodal memory in order to perform various functions (Archer paragraph 0065, Figure 5). The control interface also communicates with the network control system 106 (Figure 1). The functional network interface 507 is used for communicating through functional network. The interface is coupled directly with L2 caches via its own internal bus which allows data to be 

Regarding claim 5, Archer and Matsuyama disclose the parallel computer system as set forth in claim 3. Archer and Matsuyama further disclose communication control means and said return means are mounted on a single integrated element, and said communication control means controls said return means [As shown in Archer Figure 5, the control function 512 and various other functional components including control interface, memory, L2 cache, etc. are within a parallel processor application specific integrated circuit (ASIC) chip (Archer Figure 5, paragraph 0061)]. In addition, the same motivation is used as the rejection of claim 3.

Regarding claim 9, Archer discloses a method of controlling a parallel computer system [Archer discloses operation on a parallel computing system (Archer Figures 1, 2) that includes inter-nodal communications network of node to node links (Archer abstract)] comprising a step of, when transferring data from a sending node to a receiving node, selecting a link that connects said sending node and said receiving node from among: a link that uses only a direct link that forms a direct connection between said sending node and said receiving node, a link that uses only a one-hop link that forms a connection between said sending node and said receiving node via a return node other than said sending node and said receiving node, and a link that forms a connection combines and uses said direct link and said one-hop link [Archer discloses a pattern of nodes and inter-nodal communications paths such that for any given node, it is possible to determine neighbors of that node. A neighbor of a given node is linked to the node by a direct inter-nodal data connection path (Archer paragraph 0049). As shown in Archer Figure 2, compute nodes are arranged in a three-dimensional lattice such that it is possible to have a connection between any given node and last node using direct links as well as a wraparound link between a first and last node (Archer paragraphs 0049 and 0050). Although the example in Figure 2 shows a 4x4x4 configuration, it is possible to have a configuration with more or fewer dimensions (Archer paragraph 0049); which suggests that a configuration is possible with one hop link between a first and last node, and a return node other than sending and receiving node. Archer discloses that the aggregation of node to 
Although Archer discloses regarding sending data to another node using direct links and a link that forms a connection combines and uses direct and one-hop link (see above); Archer does not expressly disclose the feature of selecting a link that connects said sending node and said receiving node from among a link that uses only said direct link, a link that uses only said one-hop link, and a link that forms a connection combines and uses said direct and said one-hop link.
However, in the same or similar field of invention, Matsuyama discloses a parallel processing apparatus (Matsuyama Figures 1 and 2). In an operating example of a node, a check packet may be sent to other nodes with different routes (see Matsuyama Figure 11). A distance between nodes is calculated based on adjacency (Matsuyama Figure 12, pargraphs0104-0105), and a check packet is sent back to the node based on evaluation (Matsuyama Figure 14, paragraph 0115). Based on the evaluation, a route is selected (Matsuyama paragraph 0116). Thus, Matsuyama discloses the feature of selecting a link that connects sending and receiving nodes using various links such as direct link, one-hop link, and a combination of links.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Archer and Matsuyama to have the features of selecting a link that connects said sending node and said receiving node from among a link that uses only said direct link that forms a direct connection between sending and receiving node, a link that uses only said one-hop link that forms a connection between said sending and receiving nodes via a return node other than said sending and receiving nodes, and a link that forms a connection combines and uses said direct and said one-hop link. The suggestion/motivation would have been to determine a transmission route based on communication performance of adjacent nodes (Matsuyama paragraph 0005).

Regarding claim 10, Archer discloses a non-temporary computer-readable medium on which is stored a program that causes a computer to execute a process of [Archer discloses operation on a parallel computing system that includes inter-nodal communications network of node to node links (Archer abstract). The invention may be implemented on computer programs that can be read and executed by processors (Archer paragraph 0102)], when transferring data from a sending node to a receiving node, selecting a link that connects said sending node and said receiving node from among a link that uses only a direct link that forms a direct connection between said sending node and said receiving node, a link that uses only a one-hop link that forms a connection between said sending node and said receiving node via a return node other than said sending node and said receiving node, and a link that forms a connection combines and uses said direct link and said one-hop link [Archer discloses a pattern of nodes and inter-nodal communications paths such that for any given node, it is possible to determine neighbors of that node. A neighbor of a given node is linked to the node by a direct inter-nodal data connection path (Archer paragraph 0049). As shown in Archer Figure 2, compute nodes are arranged in a three-dimensional lattice such that it is possible to have a connection between any given node and last node using direct links as well as a wraparound link between a first and last node (Archer paragraphs 0049 and 0050). Although the example in Figure 2 shows a 4x4x4 configuration, it is possible to have a configuration with more or fewer dimensions (Archer paragraph 0049); which suggests that a configuration is possible with one hop link between a first and last node, and a return node other than sending and receiving node. Archer discloses that the aggregation of node to node communication links – referred to as the torus network – allow each node to communicate with another node using node to node data exchange (i.e. using direct link) (Archer paragraphs 0051 and 0052). Archer Figure 6 further discloses an example where a node 601 intends to send a large volume of data to another node using a default or direct path along x-axis. In order to utilize other underutilized links, parts of traffic may be routed via different route that uses more hops (Archer paragraphs 0080 and 0081). Since it is possible to have a lattice configuration with more or fewer dimensions (see above), it would also be possible to have a connection between two nodes that uses a direct link and one-hop link].

However, in the same or similar field of invention, Matsuyama discloses a parallel processing apparatus (Matsuyama Figures 1 and 2). In an operating example of a node, a check packet may be sent to other nodes with different routes (see Matsuyama Figure 11). A distance between nodes is calculated based on adjacency (Matsuyama Figure 12, pargraphs0104-0105), and a check packet is sent back to the node based on evaluation (Matsuyama Figure 14, paragraph 0115). Based on the evaluation, a route is selected (Matsuyama paragraph 0116). Thus, Matsuyama discloses the feature of selecting a link that connects sending and receiving nodes using various links such as direct link, one-hop link, and a combination of links. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Archer and Matsuyama to have the features of selecting a link that connects said sending node and said receiving node from among a link that uses only said direct link that forms a direct connection between sending and receiving node, a link that uses only said one-hop link that forms a connection between said sending and receiving nodes via a return node other than said sending and receiving nodes, and a link that forms a connection combines and uses said direct and said one-hop link. The suggestion/motivation would have been to determine a transmission route based on communication performance of adjacent nodes (Matsuyama paragraph 0005).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Archer in view of Matsuyama, and further in view of Ditya (US 2014/0189094). 

Regarding claim 7, Archer and Matsuyama disclose the parallel computer system as set forth in claim 1. Archer and Matsuyama further disclose wherein each of said sending node, said receiving node, and said return node is a computation node, and said communication control means stores a 
Archer and Matsuyama do not expressly disclose regarding a link management table that manages the states of use of all links that link said computation nodes.
However, in the same or similar field of invention, Ditya discloses a link state table (Ditya Figure 7, 750) that includes status of links of the compute nodes (Ditya Figure 7, paragraph 0065).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Archer, Matsuyama and Ditya to have the feature of a link management table that manages the states of use of all links that link said computation nodes. The suggestion/motivation would have been to more effectively utilize the link bandwidth in the network (Ditya paragraph 0036). 


Allowable Subject Matter

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of wherein said communication control means selects, as the link that connects said sending node and said receiving node, the link from among a link that uses only said direct link, a link that uses only said one-hop link, and a link that combines and uses said direct link and said one-hop link that requires the shortest time for said transfer according to the amount of data that are transferred between said sending node and said receiving node; in combination with all other limitations in the base claim and any intervening claims.

Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAUMIT SHAH/Primary Examiner, Art Unit 2414